Citation Nr: 0027498	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for neurogenic bowel.  

2.  Entitlement to service connection for neurogenic bladder.

3.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the abdomen, closed 
colostomy and bowel disorder, currently rated 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1967.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating determination from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office, that denied service connection for 
neurogenic bowel and neurogenic bladder; and denied an 
increased rating for the residuals of a shell fragment wound 
to the abdomen, closed colostomy and bowel disorder, then 
evaluated as 30 percent disabling.  In a September 1997 
rating decision, the RO granted an increased, 50 percent 
rating, for the intestinal disability.  

In September 1999, the veteran's claims file was transferred 
to the Los Angeles, California, VA Regional Office (RO).  

In July 2000, a hearing was held at the Los Angeles, RO 
before the undersigned Veterans Law Judge, designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).  

As the issue of service connection for neurogenic bowel is 
not inextricably related to the other issues developed for 
appellate review, a decision has been rendered on this issue, 
while the remaining issues set forth on the cover page of 
this decision have been remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran's claim of service connection for neurogenic 
bowel is plausible.

2.  The veteran's neurogenic bowel was caused by his service-
connected shell fragment wound.


CONCLUSIONS OF LAW

1.  The veteran has presented evidence of a well-grounded 
claim of service connection for neurogenic bowel.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

2.  Neurogenic bowel was incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Neurogenic Bowel 

In February 1967, the veteran sustained multiple penetrating 
shell fragment wounds to the abdomen and all extremities 
during the Vietnam Conflict.  As pertinent here, the shell 
fragments perforated the stomach, pylorus and transverse 
colon.  The abdominal wound was debrided.  In addition, an 
exploratory laparotomy was performed.  The pancreatic bed and 
Morrison's pouch was drained, a loop colostomy of the 
transverse colon was performed, and stomach and pyloric 
lacerations were closed.  Subsequently, the colostomy was 
closed and the transverse colon was reanastomosed.

Post-service medical records reveal that the veteran was 
hospitalized in July 1970 due to a two-day history of crampy 
abdominal pain, nausea and vomiting.  The diagnosis was 
partial small bowel obstruction, secondary to adhesions.  The 
veteran was again hospitalized in October 1971 due to 
excruciating abdominal pain.  The diagnoses were possible 
small bowel obstruction and possible acute gastroenteritis.  

In June 1972, the veteran was involved in a motor vehicle 
accident.  He sustained a cerebral concussion, severe 
fracture of L3 with partial paraplegia, and pneumothorax.  A 
VA hospital summary from June to August 1972 is of record.  
It was noted at the time of discharge that the veteran was 
unable to control his bowel and bladder.  His anal sphincter 
tone was decreased.  The veteran discharged himself against 
medical advice before recommended urological studies were 
performed.  

The veteran was hospitalized at a VA facility for evaluation 
in October 1993.  The veteran noted that he had constipation 
and one very hard bowel movement per month.  The pertinent 
diagnoses were L3 paraparesis and neurogenic bowel.  

In a letter dated in March 1996, the veteran's stepfather 
stated that he has known the veteran since 1967 and that the 
veteran has continuously suffered from severe 
gastrointestinal symptomatology since the inservice injury.  
In a letter dated in May 1996, the veteran's father, a 
physician, stated, in effect, that the veteran has suffered 
from severe gastrointestinal symptomatology since the 
inservice shell fragment wound, and that his current 
gastrointestinal symptomatology is related to the inservice 
injury.  

A VA intestinal examination was conducted in March 1997.  The 
pertinent diagnosis was chronic intestinal difficulties 
secondary to injury sustained in the military in 1967; i.e., 
chronic constipation and diarrhea; external hemorrhoids; and 
chronic abdominal pain and nausea, secondary to constipation.  
In an addendum to the examination dated in May 1997, the 
examiner stated that the veteran had several instances of 
treatment of intestinal conditions prior to the motor vehicle 
accident in 1972, and therefore, the current intestinal 
problems can be related to the inservice shell fragment 
wounds.  

A VA examiner was requested to review the veteran's claims 
file and provide an opinion regarding the cause of the 
veteran's neurogenic bowel.  After a review of the claims 
file, the examiner stated, in a VA genitourinary examination 
dated in February 1999, that, it was more probable than not 
that the neurogenic component of the veteran's bowel 
condition arose from the fracture of L3 caused by the post-
service motor vehicle accident.  The examiner also opined, 
however, that the veteran's neurogenic bowel and associated 
symptoms are related to both the motor vehicle accident and 
the inservice shell fragment wound.  

In statements and testimony, the veteran contends that his 
neurogenic bowel was caused by his shell fragment wound in 
that he has suffered from essentially the same symptomatology 
since the inservice injury and therefore, any conclusion that 
the neurogenic bowel was caused by the post-service motor 
vehicle accident in 1972 is incorrect.  In addition, he notes 
that several physicians have opined that the gunshot wound is 
the cause, either in whole or in part, of his neurogenic 
bowel.  

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has defined a well- 
grounded claim as follows: "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, the Court 
held that to be well grounded a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  Tirpak, 2 Vet. App. 609, 611 (1992) (quoting 
section 5107(a)).

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low.  Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence in the form of opinions by several 
physicians that the veteran's neurogenic bowel was caused by 
his inservice shell fragment wound, which are presumed 
credible for determining well groundedness.  See Murphy v. 
Brown, 1 Vet. App. 70 (1990).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied in this regard that all available relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Several physicians have linked the veteran's neurogenic bowel 
to his inservice shell fragment wound, noting that the 
veteran had gastrointestinal symptomatology prior to the 
motor vehicle accident.  The Board notes that the veteran was 
treated for intestinal problems prior to his motor vehicle 
accident and that the current intestinal symptomatology is 
similar to the symptomatology complained of prior to the 
motor vehicle accident.  The Board finds that the evidence is 
in equipoise as to whether the requirements to establish a 
claim of service connection for neurogenic bowel have been 
met; therefore, service connection for neurogenic bowel is 
warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for neurogenic bowel is granted.

REMAND

1.  Service Connection for Neurogenic Bladder

The veteran, at his hearing before a Veterans Law Judge, has 
stated that Kris Jacobson, M.D., has opined that his 
neurogenic bladder was caused by his inservice shell fragment 
wound to the abdomen.  Transcript (T.) at 5-6.  This is not 
competent medical evidence to well ground the claim, but it 
triggers VA's duty to notify the veteran of the type of 
evidence necessary to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The only evidence from Dr. Jacobson in the claims file, a 
gastroenterology consultation dated in May 1997, makes no 
mention of the veteran's neurogenic bladder.  The veteran 
will be provided an opportunity to submit this evidence.  

2.  Increased Rating for the Residuals of a Shell Fragment 
Wound to the Abdomen, 
Closed Colostomy and Bowel Disorder 

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999).  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  There is a further duty to 
assist the veteran in developing the facts pertinent to his 
claim pursuant to 38 U.S.C.A. § 5107(a).

In light of the grant of service connection for neurogenic 
bowel, the RO must reconsider the manifestations of the 
veteran's service-connected intestinal disability.  The Board 
notes that he is in receipt of the highest rating under 
Diagnostic Code 7301.  An examination is needed to determine 
if the veteran is entitled to a higher rating under 
Diagnostic Code 7332, impairment of sphincter control of the 
rectum and anus, as the examinations of record are 
insufficient to answer that question.  

In addition, the Board is unsure whether all of the veteran's 
medical records are of record, in that medical records from 
his current private gastroenterologist or internist have not 
been obtained.  T. at 13-15.  The veteran should be contacted 
and asked to list any additional current treatment not 
currently of record. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran that 
he should submit the written opinion of 
Dr. Jacobson, or any other physician, who 
has stated that the veteran's neurogenic 
bladder is the result of his inservice 
shell fragment wound.  The records 
submitted heretofore do not convey this 
opinion 

2.  The RO should request the veteran to 
report where he has received treatment 
for his intestinal disability and records 
from those sources should be requested.

3.  The veteran should be afforded a VA 
intestinal examination, to determine the 
nature and extent of his service-
connected intestinal disability.  All 
special studies and tests should be 
undertaken.  The examiner should comment 
on whether the veteran's service-
connected condition manifests extensive 
bowel leakage, fairly frequent 
involuntary bowel movements, or complete 
loss of anal sphincter control.  The 
claims folder should be made available to 
the examiner prior to the examination.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for neurogenic bladder 
and an increased rating for shell 
fragment wound to the abdomen, closed 
colostomy and bowel disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given the requisite 
opportunity to respond prior to return of 
the case to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler 
	Veterans Law Judge
	Board of Veterans' Appeals



 



